DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
	The information disclosure statement filed 10/16/2021 has been considered by the Examiner.
Claim Objections
	In claim 1, “one or more object” should be amended to “one or more objects”.
	In claim 1, line 8, “signal” should be amended to “signals”.
	In claim 10, “has” should be amended to “have”.
	In claim 10, “constant the data” should be amended to “constant in the data”.
	In claim 11, “have” should be amended to “having”.
In Claim 12, “signal” should be amended to “signals”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghari et al (USPAP 2020/0116837) – published on 4/16/2020.
With respect to claim 1, Aghari et al disclose: A LIDAR system [ taught by the abstract ], comprising: one or more optical components that output multiple system output signals [ taught by figure 1A; paragraph [0021] ]; electronics that use light from the system output signals to generate LIDAR data, the LIDAR data indicating a distance and/or radial velocity between the LIDAR system and one or more object located outside of the LIDAR system [ taught by paragraph [0021] ]; the electronics including a series processing component that processes electrical signals that are each generated from one of the system output signals, the processing component processes the electrical signal generated from different system output signals in series [ taught by figure 7B; paragraphs [0078]-[0080] ].
Claim 2 is taught by the output of detectors (125 and 126).
Claim 3 is anticipated because the switches (134 and 140) output a beat frequency derived from detectors (125 and 126).
Claims 4-6 are taught by paragraph [0086].
Claims 10-13 are taught by figure 8A.
Claims 14 and 15 are taught by figure 7A considering paragraph [0074].
Claims 16 and 17 are taught by paragraph [0066].
Claim 18 is anticipated in that the reference signal derived from the source (10) becomes an electrical signal in processor (7A).
Claim 19 is anticipated by figure 7A, wherein combiners (111 and 112) create a beating of the reference signals with received signals.
Claim 20 is taught by paragraph [0062].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aghari et al (USPAP 2020/0116837) – published on 4/16/2020.
Claim 7 would have been obvious to a skilled artisan because paragraph [0075] of Aghari et al suggested a 90 degree phase shift between first and second portions of the reference signal, thus requiring a delay element in that a phase shift represents a relative delay between two waveforms.
Claims 8 and 9 would have been obvious because the use of optical or electrical elements to impose a relative phase shift was notoriously well known before the time of filing of the present application.
Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata (JP H1010227 A) in view of Tsuchida (WO 2020110779 A1).
With respect to claim 1, Inomata discloses: A LIDAR system, comprising: one or more optical components that output multiple system output signals [ the triangular wave generator (figure 1; 22) outputs a measuring waveform and calibration waveform in time-series – see figure 2 ]; electronics that use light from the system output signals to generate LIDAR data, the LIDAR data indicating a distance and/or radial velocity between the LIDAR system and one or more object located outside of the LIDAR system [ taught by the operation of the DSP (12) ]; the electronics including a series processing component that processes electrical signals that are each generated from one of the system output signals, the processing component processes the electrical signal generated from different system output signals in series [ the time division multiplexed wave from triangular wave generating circuit (22) operates in coordination with changeover switch (23), thus creating series data input to processing elements (8, 9, 10, 11 and 12)].
The difference between claim 1 and Inomata is the use of the correction circuit in a LIDAR system.
Figure 14 of Tsuchida teaches that it was known before the time of filing of the present application to have used a triangular wave generator (27) in an FMCW LIDAR.
Therefore, it would have been obvious to have applied the teachings of Inomota to an FMCW LIDAR in that Tsuchida shows the similarity in signal processing structure, thus allowing for an FMCW LIDAR to benefit from faults being diagnosed.
Claims 2 and 3 are taught by the beat frequency signal (15) in either figure 14 or figure 1 of Tsuchida, thus being obvious for disclosing known elements of an FMCW LIDAR.
Claims 4-6 would have been obvious because the DSP (12) of Inomata does a frequency analysis of the beat signal – Fourier transforms being notoriously known before the time of the present application to provide the function of frequency analysis.
Claim 14 is taught by the signal lines connecting elements (8, 9, 10 and 11) in figure 1 of Inomata.
Claim 15 would have been obvious because figure 1, #16 of Tsuchida establishes that an I/Q demodulator was known before the time of filing of the present application to have performed the desired function of signal demodulation in LIDAR systems.
Claims 16 and 17 would have been obvious because Tsuchida teaches that is was known before the time of filing of the present application to have used a semiconductor laser (3) for the desired function of a light source in a LIDAR system – a semiconductor laser being a silicon-on-insulator chip.
Claim 18 would have been obvious because the combination of Inomata and Tsuchida requires that a reference signal derived from the FMCW source.
Claim 19 would have been obvious because figure 1 of Tsuchida teaches it was known before the time of filing of the present application that a detector (14) creates an electrical signal created by the mixing of reference and detection light, thus this claim merely recites know properties of the device produced by the combination of Tsuchida and Inomata.

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645